Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 7/19/22 has been entered. Claims 1-3, 8, 11-13, and 18 have been amended.  Claims 1-20 remain pending in the application.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 4/19/22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared Howenstine (Reg. No. 63,263) on 8/3/22.

The application has been amended as follows: 

Claim 1 (Currently Amended) An aircraft blower system, the system comprising: 
a shaft; 
a motor having a stator and a rotor, the rotor being operably coupled to the shaft to drive rotation of the shaft; 
a fan operably coupled to the shaft and configured to be driven by rotation of the shaft, wherein the fan is configured to generate a cooling air for one or more auxiliary systems of an aircraft; 
one or more bearings arranged along the shaft;
a high pressure cooling source configured to supply a high pressure cooling air to the one or more bearings, wherein the high pressure cooling source comprises a tap line fluidly connecting a low pressure compressor stage of a gas turbine engine to the aircraft blower system; and 
a low pressure cooling source configured to supply a low pressure cooling air to the motor, wherein the low pressure cooling air and the high pressure cooling air are fluidly separate as each enters the aircraft blower system.
 

Claim 3 (Currently Amended) The system of claim 1, further comprising: 
a main flow path defined within the aircraft blower system; and 
a heat exchanger arranged within the main flow path and arranged along the tap line, the heat exchanger configured to receive the high pressure cooling air along one path of the heat exchanger, wherein the path of the high pressure cooling air through the heat exchanger defines a portion of the tap line, and to receive air flowing through the main flow path of the aircraft blower system along another path of the heat exchanger.


Claim 8 (Canceled).


Claim 9. (Currently Amended) The system of claim [[8]]1, wherein the low pressure cooling source is a ram air inlet.  

Claim 10. (Currently Amended) The system of claim 1, wherein the high pressure cooling source is configured to supply the high pressure cooling air having a pressure of 15 psia or greater.


Claim 11. (Currently Amended) An aircraft comprising: 
a gas turbine engine; 
an aircraft auxiliary system; and 
an aircraft blower system configured to generate a cooling air for the aircraft auxiliary system, the aircraft blower system comprising: 
a shaft;
a motor having a stator and a rotor, the rotor being operably coupled to the shaft to drive rotation of the shaft; 
a fan operably coupled to the shaft and configured to be driven by rotation of the shaft; 
one or more bearings arranged along the shaft; 
a high pressure cooling source configured to supply a high pressure cooling air to the one or more bearings, wherein the high pressure cooling source comprises a tap line fluidly connecting a low pressure compressor stage of the gas turbine engine to the aircraft blower system; and
a low pressure cooling source configured to supply a low pressure cooling air to the motor, wherein the low pressure cooling air and the high pressure cooling air are fluidly separate as each enters the aircraft blower system.  

Claim 13. (Currently Amended) The aircraft of claim 11, further comprising: 
a main flow path defined within the aircraft blower system; and 
a heat exchanger arranged within the main flow path and arranged along the tap line, the heat exchanger configured to receive the high pressure cooling air along one path of the heat exchanger, wherein the path of the high pressure cooling air through the heat exchanger defines a portion of the tap line, and to receive air flowing through the main flow path of the aircraft blower system along another path of the heat exchanger.  


Claim 18 (Canceled).


Claim 19. (Currently Amended) The aircraft of claim [[18]]11, wherein the low pressure cooling source is a ram air inlet.  

Claim 20. (Currently Amended) The aircraft of claim 11, wherein the high pressure cooling source is configured to supply the high pressure cooling air having a pressure of 15 psia or greater.

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-17, and 19-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a low pressure cooling source configured to supply low pressure cooling air to the motor, wherein the low pressure cooling air and the high pressure cooling air are fluidly separate as each enters the aircraft blower system” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 11.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/9/22